Exhibit 10.1


Certain portions of this document have been omitted pursuant to Item 601(b)(10)
of Regulation S‑K and, where applicable, have been marked with “[*]” to indicate
where omissions have been made. The marked information has been omitted because
it is (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed.







GLOBALSTAR, INC.


ANNUAL KEY EMPLOYEE BONUS PLAN
(PLAN YEAR COINCIDING WITH 2020 FISCAL YEAR)




Section 1. Purposes of the Plan


The purposes of this Key Employee Bonus Plan ("Plan") of Globalstar, Inc.
("Company") are:


•to reward designated key employees' successful efforts to exceed the Company's
financial performance goals for the designated Plan Year,
•to align these employees' financial interests with those of the Company's
stockholders, and
•to provide these employees with a competitive, success-based bonus package.


Section 2. Bonus Pool; Amounts Payable


(a) The pool available for bonus distribution shall be determined based on the
Company's Adjusted EBITDA performance during the authorized calendar year ("Plan
Year"). The aggregate amount to be distributed under the Plan with respect to
the 2020 Plan Year shall be $1,330,000 if the Company's Adjusted EBITDA for the
Plan Year is $[*] (the "Base EBITDA"). The Base EBITDA may be adjusted from time
to time to align with the Company’s operating budget.


For each 1% of Adjusted EBITDA over the Base EBITDA, the bonus pool will be
increased by 1% of the percentage increase in Base EBITDA. For each 1% of
Adjusted EBITDA below Base EBITDA, the bonus pool will be decreased by 2‑1/2% of
the percentage decrease in Base EBITDA until Adjusted EBITDA declines to less
than 75% of Base EBITDA or the prior Plan Year’s Adjusted EBITDA, whichever is
higher, after which no bonus will be payable. See Exhibit I for examples of
potential bonus pool amounts.


For Plan purposes, Adjusted EBITDA means EBITDA adjusted on a basis consistent
with Adjusted EBITDA previously reported by the Company, with further
adjustments, if necessary, for extraordinary net costs or benefits, spectrum
lease proceeds and other similar items impacting Adjusted EBITDA during the Plan
Year as determined at the sole discretion of the Compensation Committee of the
Board of Directors ("Committee").


(b) The portion of the pool payable to each participant shall be as recommended
by the Chief Executive Officer (“CEO”) and approved by the Committee acting in
the Committee’s sole discretion.


Section 3. Participants; Eligibility; Payment


(a) The Committee (the Chairman of the Board of Directors being Chairman of the
Committee) and the CEO shall designate the participants in the Plan as soon as
is feasible after the beginning of each Plan Year and will report the roster of
participants to the Board. The Plan and participation of initially-designated
key employees, shall be effective retroactive to January 1 of the Plan Year. The
CEO, after reporting to and receiving approval of the Committee, may also revise
the roster of and designate additional,



--------------------------------------------------------------------------------



participants from time to time with participation to be effective from date
determined by the CEO.


(b) In order to be eligible to receive this bonus, a participant must be
employed by the Company or any of its subsidiaries from the beginning of the
Plan Year (subject to express partial year designation under Section 3(a)) and
until the first business day that is three (3) business days after the Company
files its annual report on Form 10-K for the Plan Year (such day the "Payment
Date"). Failure of a participant to remain employed through the Payment Date for
any reason whatsoever will terminate all entitlements under the Plan; provided,
however, that the Committee may, but shall not be required to approve, on a
case-by-case basis, payments under the Plan of prorated bonus for employees who,
during the Plan Year, are hired as, or who replace, designated participants. The
Committee may also, but shall not be required to, make case-by-case exceptions
to termination of Plan participation resulting from termination of service,
either during the Plan Year or before the Payment Date, because of death,
disability, or voluntary retirement of a participant.


(c) The Company shall make payments on the Payment Date. All payments will be,
made in cash or in common stock of the Company as determined by the Committee.
If payments are made in stock, the shares shall be distributed accordance with
the stock distribution provisions of Company's Amended and Restated 2006 Equity
Incentive Plan and shall be fully vested, registered and marketable at the time
distributed.


Section 4. Committee


(a) This Plan shall be administered by the Committee, which shall have full
authority and discretion to interpret the Plan, to establish, amend and rescind
rules relating to the Plan that are not inconsistent with this document, and to
make all other determinations that may be necessary or advisable for the Plan's
administration.


(b) Any interpretation of the Plan by the Committee and any decision by it
relating to the Plan shall be final and binding on all persons.


Section 5. Liability for Repayment


In the event that, within two years after the Payment Date, discovered fraud or
misrepresentation (as determined by the Committee) should result in a need for
the Company to restate its annual financial statements for the Plan Year in a
manner that reduces the Adjusted EBITDA figure that was used to determine the
amount available for distribution under the Plan, then participants who have
received distributions under the Plan in excess of the amounts that they would
have been entitled to receive shall be liable to repay such excess to the
Company, without interest, on demand.


Section 6. Plan Not Exclusive


This Plan shall not be construed as limiting the ability or discretion of the
Committee to award additional compensation, including without limitation other
bonuses, separate and apart from this Plan, to individual participants based
upon subjective or other criteria.











--------------------------------------------------------------------------------



EXHIBIT I: TABLE OF POTENTIAL BONUS POOL AMOUNTS


(in thousands)


[*]









